Citation Nr: 0939524	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 
1994.  The record also showed more than one year and five 
months of prior unspecified active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 decision by the RO which, in 
part, denied service connection for sleep apnea.  In 
September 2008, a hearing was held at the RO before the 
undersigned member of the Board.  


FINDING OF FACT

The Veteran and his wife credibly describe symptoms of sleep 
apnea in service.  


CONCLUSION OF LAW

The Veteran's sleep apnea was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records could not be located and 
are apparently unavailable for review.  The RO made several 
attempts to obtain his service treatment records from the 
National Personal Records Center (NPRC) but was informed in 
September 2006, that the only record on file was a microfiche 
copy of his enlistment examination, dated in January 1974, 
which was forwarded to VA and has been associated with the 
claims file.  The Veteran was also asked to submit any 
service records in his possession, but informed VA that he 
did not have any service treatment records.  Service 
department records for treatment beginning in 1994, and 
additional private medical records identified by the Veteran 
have been obtained and associated with the claims file.  The 
Veteran also testified at a hearing at the RO before the 
undersigned member of the Board in September 2008.  Based on 
a review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Sleep Apnea

The Veteran contends that his sleep apnea began in the early 
1980's while in service.  He testified that his snoring was 
so bad during service that his roommates threw things at him 
while he was sleeping.  He had problems staying awake during 
the day and said that his wife told him that he sometimes 
stop breathing during the night.  He testified that he never 
thought his snoring was a medical condition and never 
reported his symptoms to medical personnel in service, and 
only sought medical attention after service when his wife 
persuaded him to talk to his doctor about it.  

As noted above, the Veteran's service treatment records are 
unavailable for review.  Where service medical records are 
absent or missing, there is a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision.  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, the evidence of record showed that the Veteran 
first sought medical attention for his sleep problems from a 
private physician in April 1998.  At that time, the Veteran's 
wife reported that he had a history of loud snoring and that 
she first noticed his apnea in 1994.  Physical examination 
revealed markedly narrowed oropharynx with a thick uvula 
which rested on the base of the tongue, with a low hanging 
soft palate and reduced diameter in the AP and transverse 
dimensions.  The diagnoses included probable obstructive 
sleep apnea/hypopnea syndrome.  The examiner commented that 
the Veteran's historical features and anatomic findings were 
highly suggestive of obstructive sleep apnea and hypopnea 
syndrome.  A sleep study in April 1998 showed severe 
nonpositional obstructive sleep apnea syndrome.  

In a letter received in September 2008, the Veteran's wife 
stated that his snoring began around 1981, when he started 
flight training, and that it gradually worsened over the 
years.  She said that he would stop breathing and then wake 
up gasping for air, and that in approximately 1990, he had 
difficulty staying awake during the day when he was inactive, 
such as, at church or in a waiting room.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In the instant case, the Veteran's service treatment records 
are unavailable for review.  However, the Veteran testified 
that he never sought any medical attention for his snoring or 
other sleep related problems until a few years after service 
because he didn't think of it as a medical condition.  
Therefore, the absence of service treatment records is not 
particularly significant in this case, as they would not, if 
available, show any pertinent abnormalities regarding his 
current sleep apnea.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d at 1336 (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  More recently, in Barr v. Nicholson, 21 
Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), emphasized that lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  

In this case, the Veteran is competent to relate his history 
of sleep problems.  Layno, supra; 38 C.F.R. § 3.159(a)(2).  
Given the nature of the disorder and the observations of his 
wife, a registered nurse, that he manifested symptoms of 
chronic apnea beginning in the early 1990's, would seem to 
confirm, at the very least, the date onset of his sleep apnea 
to service.  Further, the Board has not discovered any 
internal inconsistencies in the Veteran's contentions nor 
does his claim appear inherently implausible when considering 
the circumstances of his service.  Therefore, he is deemed 
credible in reporting a continuity of chronic sleep apnea 
since service.  

In view of the foregoing, and resolving any doubt on this 
issue in the Veteran's favor, it is concluded that service 
connection for sleep apnea is warranted.  


ORDER

Service connection for sleep apnea is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


